DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of species II: mutually distinct species according to pressing devices in Figs. 26, 29 and 30, in the reply filed on 08/16/2021, is acknowledged.
The traversal is on the ground(s) that the requirement:
1) uses claims as a basis for identifying species IV, V, and VI 
2) asserts, but does not provide any reason why the species are mutually exclusive, and
3) does not provide any reasons why there would be any undue burden on the examiner by examining all six (6) alleged species. 
Upon reconsideration, the requirement for restriction is withdrawn in part.  Therefore, the groups of species IV, V and VI have been reinstated.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The following title is suggested: IMAGE FORMING APPARATUS AND HEATING DEVICE COMPRISING PLURAL PRESSING DEVICES CONFIGURED TO GENERATE DIFFERENT PRESSING FORCES.
JUMBO CASE [Symbol font/0x2D] The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,354,570 to Arimoto et al., in view of US 2021/0286303 to Yamazaki et al..
Arimoto et al. disclose:
(claims 1, 13, 16)	An image forming apparatus (1, Fig.1), a fixing device (40), and a heating device (Fig.2) comprising: 
a rotator (603); 
an opposed rotator (70) configured to contact the rotator to form a nip (N); 
a heater (600) configured to heat the rotator, the heater including a first (right) portion and a second (left) portion that generates a larger amount of heat than the first portion of the heater (col. 13 lines 36-49, see Fig.10); and 
a plurality of pressing devices (414a/b, 415a/b) arranged in a longitudinal direction of the heater and each configured to press at least one of the rotator and the opposed rotator and cause the rotator and the opposed rotator to press each other (col. 5 lines 46-54), 
the pressing devices including: 
a first pressing device (414b) corresponding to the first portion of the heater; and 
a second pressing device (414a) corresponding to the second portion of the heater; 
 (claim 4)	wherein the heater includes a first heat generator group (620c-620j) including at least one resistive heat generator, a second heat generator group (620a, 620b, 620k 620l) including at least two resistive heat generators outside the first heat generator group at both end sides of the heater in the longitudinal direction of the heater, a plurality of conductors (640, 650, 660), a first electrode (655) coupled to the first heat generator group via at least one (650) of the conductors, a second electrode (645) coupled to the first heat generator group and the second heat generator group via at least one (640) of the conductors, and a third electrode (665) coupled to the second heat generator group via at least one of the conductors (660) (see Fig4);
(claim 8)	wherein the first pressing device and the second pressing device are configured to press one longitudinal side and the other longitudinal side, respectively, of the at least one of the rotator and the opposed rotator with a same pressing force after the image forming apparatus ends an image forming operation.

Arimoto does not suggest the first pressing device being configured to generate a smaller pressing force than the second pressing device.  
Arimoto presents the problem of  heating unevenness at longitudinal ends of the heater as a result of different lengths in the power distribution paths (branch lines).  As a solution, in Arimoto an electrical resistance of the branch lines is decreased with increased distance from electrical contact portions.
Yamazaki discloses a heating device, fixing device, and image forming apparatus including a contact mechanism (70) comprising a pair of lever portions 80 and cams 71A/72A arranged in a longitudinal direction of a heater and configured to press pressure roller (40) to form a nip (50S) with heating belt (60); a first cam (71A, Fig.21) corresponding to a first end portion of the heater and a second cam (72A, Fig.22) corresponding to a second end portion of the heater, the first cam is configured to generate a smaller pressing force than the second cam to correct temperature unevenness in the longitudinal direction (see Fig. 24) [0164].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Arimoto and Yamazaki by modifying the pressing members of Arimoto such that the first pressing device is configured to generate a smaller pressing force than the second pressing device, as suggested by Yamazaki’s disclosure, thus arriving to the claimed heating device as an alternative means to adjust a difference in temperature at longitudinal end portions of the heating nip.
The combination according to Arimoto and Yamazaki further renders obvious:
(claim 2)	The heating device according to claim 1, wherein the first pressing device is configured to generate a smaller nip pressure on a first part of the nip corresponding to the first portion of the heater than a second part of the nip corresponding to the second portion of the heater (Yamazaki:[00168-0169]). (Fundamental principle: Pressure = Force/Area, therefore the nip force can be adjusted by varying any of a nip pressure and/or a nip area)
(claim 3)	The heating device according to claim 1, wherein the first pressing device is configured to generate a smaller nip width on a first part of the nip corresponding to the first portion of the heater than a second part of the nip corresponding to the second portion of the heater (Yamazaki:[0206]). (Fundamental principle: Pressure = Force/Area, therefore the nip force can be adjusted by varying any of a nip pressure and/or a nip area).
(claim 5)	An image forming apparatus comprising the heating device according to claim 1, wherein the first pressing device is configured to generate the smaller pressing force after the image forming apparatus starts an image forming operation (Yamazaki:[0229], e.g. to prevent influence of temperature unevenness in a subsequent recording media/sheet).
(claim 6)	An image forming apparatus comprising the heating device according to claim 1, wherein the first pressing device is configured to generate the smaller pressing force after a predetermined number of recording media passes through the heating device (Yamazaki:[0140, 0228-0229], e.g. according to a predicted temperature difference based on the number of sheets that have been printed).
(claim 7)	An image forming apparatus comprising the heating device according to claim 1, wherein the first pressing device is configured to generate the smaller pressing force after a predetermined time has passed since the image forming apparatus starts an image forming operation (Yamazaki: [0028-0029], e.g. a predetermined time between sheets as determined by the print rate).
(claim 9)	The heating device according to claim 1, wherein the heater includes at least one resistive heat generator (620), and wherein, in a short-side direction that is different from a thickness direction of the heater and orthogonal to the longitudinal direction of the heater, a ratio of a short-side dimension (e.g. 3mm) of the at least one resistive heat generator to a short-side dimension (e.g. 8mm) of the heater is 25% or more (3/8=37.5%) (Arimoto: col. 8 lines 2-3, 30-32).
(claim 10)	The heating device according to claim 1, wherein the heater includes at least one resistive heat generator, and wherein, in a short-side direction that is different from a thickness direction of the heater and orthogonal to the longitudinal direction of the heater, a ratio of a short-side dimension of the at least one resistive heat generator to a short-side dimension of the heater is 40% or more (Arimoto: col. 5 lines 2-6, col. 8 lines 30-32).

Claims 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,354,570 to Arimoto et al., in view of US 8,170,435 to Ueno.
Regarding claims 11, 14, 17, Arimoto et al disclose an image forming apparatus (1, Fig.1), a fixing device (40), and a heating device (Fig.2) comprising: 
a rotator (603); 
an opposed rotator (70) configured to contact the rotator to form a nip (N); 
a heater (600) configured to heat the rotator, 
the heater including:
a first heat generator group (620c-620j) including at least one resistive heat generator; 
a second heat generator group (620a, 620b, 620k 620l) including at least two resistive heat generators outside the first heat generator group at both end sides of the heater in the longitudinal direction of the heater (Figs. 4, 5); 
a plurality of conductors (640, 650, 660); 
a first electrode (655) coupled to the first heat generator group via at least one (650) of the conductors;
a second electrode (645) coupled to the first heat generator group and the second heat generator group via at least one (640) of the conductors; and 
a third electrode (665) coupled to the second heat generator group via at least one of the conductors (660) (see Fig4); and
	a plurality of pressing devices (414a/b, 415a/b) arranged in a longitudinal direction of the heater and each configured to press at least one of the rotator and the opposed rotator and cause the rotator and the opposed rotator to press each other (col. 5 lines 46-54), 
the pressing devices including: 
a first pressing device (414b) disposed on a first portion corresponding (on the left side, Fig.3) to the first electrode; and 
a second pressing device (414a) disposed on a second portion that is different (on the right side, Fig.3) from the first portion in the longitudinal direction of the heater.

Arimoto does not suggest the first pressing device and the second pressing device being configured to generate dissimilar pressing forces.  
Arimoto presents the problem of  heating unevenness at longitudinal ends of the heater as a result of different lengths in the power distribution paths (branch lines).  As a solution, in Arimoto an electrical resistance of the branch lines is decreased with increased distance from electrical contact portions.
Ueno discloses an image forming apparatus fixing device wherein pressing forces at each longitudinal end of a cam mechanism (400), that presses pressing roller (305) against fixing roller (303) via fixing belt (403), are made different from each other to adjust a position of the fixing belt (col. 11 line 62 – col. 12 line 23).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Arimoto and Ueno by modifying the pressing members of Arimoto such that the first pressing device is configured to generate a larger pressing force than the second pressing device when both of the first heat generator group and the second heat generator group are energized (i.e. in a case a large size sheet is used) and generate a smaller pressing force than the second pressing device when the first heat generator group is energized and the second heat generator group is not energized (i.e. in a case a small size sheet is used), as to enable deviation correction of the fixing belt for different sheet sizes in the longitudinal direction of the heater.

Claims 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0286303 to Yamazaki et al. in view of US 8,755,733 to Ehara et al..
Regarding claims 12, 15, 18, Yamazaki et al. disclose an image forming apparatus (10, Fig.1), a fixing device (16), and a heating device comprising: 
a rotator (60); 
an opposed rotator (40) configured to contact the rotator to form a nip (50S); 
a heater (not shown) configured to heat the rotator [0049]; 
a plurality of temperature detectors facing the rotator and including: 
a first temperature detector facing the rotator and disposed corresponding to one side of the heater in a longitudinal direction of the heater; and a second temperature detector facing the rotator and disposed corresponding to the other side of the heater in the longitudinal direction of the heater (temperature sensors at both end portions of the pressure roller [0140]; and
a plurality of pressing devices (comprising a lever portions 80 and cams 72, Figs. 7 & 19) arranged in a longitudinal direction of the heater and each configured to press at least one of the rotator and the opposed rotator and cause the rotator and the opposed rotator to press each other [0143], 
the pressing devices including: 
a first pressing device (71A, Fig.21) disposed corresponding the first temperature detector; and
a second pressing device (72A, Fig.22) disposed corresponding to the second temperature detector, 
wherein the first pressing device is configured to press the at least one of the rotator and the opposed rotator with a smaller pressing force than the second pressing device the temperature detected by the first temperature detector, the temperature detected by the second temperature detector and a predetermined value [0140, 0225], and 
wherein the second pressing device is configured to press the at least one of the rotator and the opposed rotator with a smaller pressing force than the first pressing device the temperature detected by the first temperature detector, the temperature detected by the second temperature detector, and the predetermined value [0140, 0225].
Yamazaki does not suggest setting the pressing force of the first and second pressing members according to a temperature difference between the first and second temperature detectors.  
Yamazaki presents the problem of heating unevenness at longitudinal ends of a pressure roller a result of different sheet size passing through the fixing nip.  As a solution, in Yamazaki a recovery operation is executed to vary the pressing force at each longitudinal end of the pressure roller when a temperature difference between the central portion of the pressure roller in the axial direction and at least one of both end portions is equal to or larger than a predetermined threshold [0106-0110, 0140].
Ehara discloses a fixing device in an image forming apparatus including temperature detectors (86) disposed at both end portions of a pressure roller (69); when a temperature difference between detected by the temperature detectors is above a predetermined value, a controller causes idle rotation of the fixing belt (63) and the pressure roller (69) to lower the temperature difference.  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Yamazaki such that
wherein the first pressing device is configured to press the at least one of the rotator and the opposed rotator with a smaller pressing force than the second pressing device when a temperature detected by the first temperature detector is higher than a temperature detected by the second temperature detector and a temperature difference between the temperature detected by the first temperature detector and the temperature detected by the second temperature detector is equal to or larger than a predetermined value, and 
wherein the second pressing device is configured to press the at least one of the rotator and the opposed rotator with a smaller pressing force than the first pressing device when the temperature detected by the second temperature detector is higher than the temperature detected by the first temperature detector and the temperature difference between the temperature detected by the first temperature detector and the temperature detected by the second temperature detector is equal to or larger than the predetermined value
for at least the purpose more specifically control a longitudinal temperature deviation in the heating device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/              Primary Examiner, Art Unit 2852